Citation Nr: 0732755	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  05-03 657	)	DATE
	)
	)


THE ISSUE

Entitlement to reopening of a claim for service connection 
for a back disability on the basis of clear and unmistakable 
error (CUE) in a Board decision dated September 13, 2004.


INTRODUCTION

The veteran served on active duty from July 1968 to June 
1971.

This matter is currently before the Board of Veterans' 
Appeals (Board) on motion as to clear and unmistakable error 
(CUE) in a September 13, 2004 Board decision.


FINDING OF FACT

The moving party has alleged no specific error of fact or law 
in the September 13, 2004 Board decision.




CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on CUE have not been met, the motions 
must be dismissed without prejudice to refiling. 38 C.F.R. § 
20.1404(b) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As an initial matter, with respect to whether VA has met the 
notice and duty to assist requirements under the Veterans 
Claims Assistance Act (VCAA), the VCAA and its implementing 
regulations do not expressly indicate whether such provisions 
apply to motions alleging CUE in prior final decisions of the 
Board. However, the United States Court of Appeals for 
Veterans Claims has held that, "as a matter of law, the VCAA 
is inapplicable to CUE claims." Sorakubo v. Principi, 16 Vet. 
App. 120, 122 (2002), citing Livesay v. Principi, 15 Vet. 
App. 165 (2001) (en banc) (holding that the duties specified 
in the VCAA are not applicable to allegations of CUE in a 
prior Board decision). Thus, given the nature of a motion to 
revise an earlier decision based upon CUE, no notification as 
to additional evidentiary development of the record is at 
issue, since the evaluation of such a motion is based upon 
the record as it was constituted at the time of the decision 
as to which revision is sought.

Following a September 13, 2004, Board decision which did not 
reopen a claim for service connection for a back disability, 
the veteran submitted a statement in January 2005, together 
with additional documents. It was not clear from the 
veteran's statements what his disagreement with the Board's 
actions were at that time, although he appeared to be 
repeating arguments made previously.

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411 (2006). The motion must set 
forth clearly and specifically the alleged clear and 
unmistakable error, or errors, of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been manifestly different but 
for the alleged error. Non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general, non-specific allegations of error, are 
insufficient to satisfy that requirement. Motions which fail 
to comply with the regulatory requirements shall be dismissed 
without prejudice to refiling. 38 C.F.R. § 20.1404(b) (2006).

The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision. 
38 C.F.R. § 20.1400 (2006). Concerning motions for CUE, 38 
C.F.R. § 20.1403 provides as follows:

(a) General. Clear and unmistakable error is a very specific 
and rare kind of error. It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error. Generally, either the correct facts, as 
they were known at the time, were not before the Board, or 
the statutory and regulatory provisions extant at the time 
were incorrectly applied.

(b) Record to be reviewed

(1) General. Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.

(2) Special rule for Board decisions issued on or after July 
21, 1992. For a Board decision issued on or after July 21, 
1992, the record that existed when that decision was made 
includes relevant documents possessed by the Department of 
Veterans Affairs not later than 90 days before such record 
was transferred to the Board for review in reaching that 
decision, provided that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and unmistakable error. To 
warrant revision of a Board decision on the grounds of clear 
and unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made. If it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.

(d) Examples of situations that are not clear and 
unmistakable error.

(1) Changed diagnosis. A new medical diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision.

(2) Duty to assist. The Secretary's failure to fulfill the 
duty to assist.

(3) Evaluation of evidence. A disagreement as to how the 
facts were weighed or evaluated.

(e) Change in interpretation. Clear and unmistakable error 
does not include the otherwise correct application of a 
statute or regulation where, subsequent to the Board decision 
challenged, there has been a change in the interpretation of 
the statute or regulation.

(Authority: 38 U.S.C.A. §§ 501(a), 7111).

The argument received from the veteran is not coherent. It is 
not entirely clear what precisely the veteran feels is the 
"error" that the Board has committed in the decision at 
issue, as there are no specific allegations of error of fact 
or law in the Board's decision. Instead, his statements, at 
most, express disagreement as to how the facts were weighed 
or evaluated or express general, non-specific allegations of 
error in applying the regulations in existence at the time of 
the September 13, 2004 decision. 

In short, the arguments of the veteran in support of the 
instant motion, do not "set forth clearly and specifically" 
what alleged clear and unmistakable error was committed by 
the Board in its September 13, 2004 decision as required by 
38 C.F.R. § 20.1404(b). It is important to reiterate that 
review for CUE in a prior Board decision must be based upon 
the record and the law that existed when that decision was 
made.  Thus, documents submitted with the motion that are not 
duplicative of the evidence of record at the time of the 
September 13, 2004 decision cannot form the basis for 
reversal or revision of that decision.  Moreover, to the 
extent that any such evidence was before the Board and duly 
considered at the time of the September 13, 2004 decision, 
merely submitting photocopies of this evidence is, again, 
tantamount to an expression of disagreement as to how the 
facts were weighed or evaluated. Such assertions are an 
insufficient basis to meet the pleading requirements of 38 
C.F.R. § 20.1404(b). As such, and in the absence of the 
specific type of allegations required under 38 C.F.R. § 
20.1404(b), the motions must be dismissed without prejudice 
as to refiling.


ORDER

The motion is dismissed without prejudice to refiling.



                       
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals


Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims. 38 U.S.C.A. § 7252 (West 2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.") This dismissal under 38 C.F.R. § 
20.1404(b) (2006) is not a final decision of the Board. 38 
C.F.R. § 20.1409(b) (2006). This dismissal removes your 
motion from the Board's docket, but you may refile the motion 
at a later date if you wish.





